WHOLE COURT

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                               http://www.gaappeals.us/rules


                                                                  November 3, 2017




In the Court of Appeals of Georgia
 A17A0902. GOULD v. HOUSING AUTHORITY OF THE CITY
     OF AUGUSTA.

      MCFADDEN, Presiding Judge.

      Carrie Gould appeals the superior court’s dismissal of her petition for certiorari

in which she sought review of a hearing officer’s decision upholding the decision of

the Housing Authority of the City of Augusta to terminate her Section 8 voucher

benefits. We agree with Gould that the hearing officer’s decision is subject to review

on certiorari because the hearing was quasi-judicial in nature and the hearing officer

exercised judicial powers. Thus, we reverse the superior court’s dismissal of the

petition.

      The question of whether the superior court lacked jurisdiction is an issue of law

that this court reviews de novo. See Goddard v. City of Albany, 285 Ga. 882, 883 (1)
(684 SE2d 635) (2009). So viewed, the record reflects that the Housing Authority of

the City of Augusta is the public housing authority that administers the federal

government’s Section 8 housing vouchers program for the city of Augusta and is

governed by federal regulations codified in 24 CFR § 982, et seq. The United States

Department of Housing and Urban Development (“HUD”) is the regulatory agency

that oversees the voucher program. 24 CFR § 982.1. Under the voucher program, the

housing authority issues vouchers to qualified families, those families submit the

vouchers to participating landlords, and the landlords, in turn, redeem the vouchers

with the housing authority for payment. The housing authority funds its regular

voucher payments with annual contributions from HUD, and those contributions are

only permitted to be used for regular voucher payments. See Jones v. Housing Auth.

of Fulton County, 315 Ga. App. 15, 17 n. 2 (726 SE2d 484) (2012). In accordance

with HUD requirements, the housing authority adopted a written administrative plan

that established policies for administration of the program. See 24 CFR § 982.54 (a).

      Gould was issued a voucher under federal Section 8 Housing Assistance

Payments Program for Existing Housing (Section 8) by the housing authority, which

she used to rent a home from her landlord. After an annual inspection, the housing

authority determined that Gould’s residence did not meet the housing quality

                                         2
standards required under federal regulations, and it gave notice to Gould that the

vouchers to her landlord would be terminated. Gould then sought approval from the

housing authority to move to a new residence. Pursuant to the housing authority’s

administrative plan, before Gould could be issued new vouchers for a new residence,

the housing authority required the submission of a “zero balance letter” from Gould’s

current landlord stating that Gould did not owe the landlord any money for rent or

damages. The landlord refused to issue the letter.

      The housing authority then terminated Gould’s participation in the Section 8

program for her failure to comply with the housing authority family obligations and

submit the required documents. The housing authority informed Gould of her right

to contest the decision under the housing authority’s administrative plan. See 24 CFR

§ 982.555. Gould requested an informal hearing and was represented by counsel who

recorded the hearing, although neither a copy of the recording nor a transcript of the

informal hearing was included in the record on appeal. (The housing authority’s

counsel of record on appeal was the hearing officer.) The hearing officer upheld the

housing authority’s decision to terminate Gould’s participation in the Section 8

program.



                                          3
      Gould filed a petition for a writ of certiorari in superior court pursuant to

OCGA § 5-4-1 (a) seeking review of the decision to terminate her rental assistance.

After the superior court initially issued the writ of certiorari, the housing authority

moved to dismiss the petition for lack of jurisdiction, arguing that the decision was

administrative and not subject to review. Following a hearing, the superior court

granted the housing authority’s motion to dismiss and vacated the writ of certiorari,

finding that it lacked jurisdiction to review the decision. We granted Gould’s

application for discretionary appeal to consider whether the superior court erred in

dismissing her petition for writ of certiorari for lack of jurisdiction.

      Under OCGA § 5-4-1 (a), “[t]he writ of certiorari shall lie for the correction of

errors committed by any inferior judicatory or any person exercising judicial powers,”

except in certain cases not applicable here. To determine whether a writ of certiorari

is the appropriate method of review,

      we must decide whether the hearing officer whose order is being
      reviewed exercised judicial or quasi-judicial powers, or whether the
      officer merely exercised administrative or legislative functions. If the
      officer exercised judicial powers, his or her actions are subject to review
      on certiorari; if, however, the officer exercised legislative, executive, or
      ministerial powers, any error cannot be corrected by certiorari. . . . The
      basic distinction between an administrative and a judicial act by officers

                                           4
          other than judges is that a quasi-judicial action, contrary to an
          administrative function, is one in which all parties are as a matter of
          right entitled to notice and to a hearing, with the opportunity afforded
          to present evidence under judicial forms of procedure; and that no one
          deprived of such rights is bound by the action taken. The test is whether
          the parties at interest had a right under the law to demand a trial in
          accordance with judicial procedure.


  Mack II v. City of Atlanta, 227 Ga. App. 305, 307 (1) (489 SE2d 357) (1997)

  (citations, punctuation, and emphasis omitted). In deciding whether the hearing

  officer exercised judicial or quasi-judicial powers, “the particular function performed

  at the hearing must be evaluated.” Bd. of Commrs. of Effingham County v. Farmer,

  228 Ga. App. 819, 822 (1) (493 SE2d 21) (1997) (holding that a hearing authority

  exercised quasi-judicial power because it functioned as a civil service board, and that

  the rulings of such tribunals are quasi-judicial in nature).

          The record reflects that the housing authority notified Gould of her right to

  request an “informal hearing” in accordance with federal regulations mandating such

  notice and hearing.1 24 CFR § 982.555 (a) (2), (c) (2). Gould submitted such a


      1
       We note that the use of the term “informal hearing” is not dispositive in determining
whether a hearing is administrative or quasi-judicial. See Mack II, 227 Ga. App. at 309 (1)
(“Descriptive uses of this word are not controlling. It is not the description of the office,
body, or board performing the action that is scrutinized; the character and nature of the

                                             5
  request. Gould was represented by counsel at the hearing. See 24 CFR § 982.555 (c)

  (3). She was permitted to voice her disagreement with the housing authority’s

  determination, id. at (c) (2) (ii), to conduct discovery, id. at (e) (2) (i), to present

  evidence and cross-examine witnesses at the hearing, id. at (e) (5), and, in accordance

  with the housing authority’s administrative plan, to request that the housing authority

  staff be present at the hearing to answer questions. The hearing officer conducted the

  hearing in accordance with the procedures established in the housing authority’s

  administrative plan. 24 CFR § 982.55 (4) (ii). Under the federal regulations and the

  housing authority’s administrative plan, the hearing was not subject to the strict rules

  of evidence but the hearing officer was required to, and did, make findings based

  upon the preponderance of the evidence and testimony presented at the hearing.2 24

  CFR § 982.555 (e) (5), (6).

          The record demonstrates that Gould had the right to proper notice and a fair

  hearing, that she was afforded the opportunity to present evidence under judicial



authorized function controls the issue of whether the function is judicial or
quasi-judicial.”) (citations and punctuation omitted).
      2
       Like the label “informal,” the lack of adherence to the strict rules of evidence is not
dispositive in determining whether a hearing is administrative or quasi-judicial. See
Chamblee Visuals, LLC v. City of Chamblee, 270 Ga. 33, 35 (4) (506 SE2d 113) (1998).

                                              6
forms of procedure, and that the hearing officer made his decision after determining

the facts under a preponderance of the evidence standard and applying the appropriate

law. Thus the hearing officer’s decision was the result of quasi-judicial action. See

City of Cumming v. Flowers, 300 Ga. 820, 823-824 (3) (797 SE2d 846) (2017); South

View Cemetery Assn. v. Hailey, 199 Ga. 478, 481 (4) (34 SE2d 863) (1945).

      The dissent characterizes our opinion as improperly expanding the role of the

judiciary. That is a mischaracterization. The issue before us is narrow: whether

Georgia law provides certiorari review in cases like this one.

      The dissent finds that the hearing was administrative instead of quasi-judicial

primarily for two reasons: because the hearing officer’s actions are subject to the

authority granted to him by the housing authority and because under certain

circumstances the hearing officer’s decision is not binding on the parties. Neither

reason supports the determination that the proceeding was administrative instead of

quasi-judicial.

      The authority and responsibility vested in the hearing officer under the housing

authority’s administrative plan required him to determine “whether the action,

inaction or decision of the Augusta Housing Authority [was] legal in accordance with

HUD regulations and [the] [a]dministrative [p]lan based upon the evidence and

                                          7
testimony provided at the hearing.” See 24 CFR §§ 982.54, 982.555 (a). Contrary to

the dissent’s position, the hearing officer was charged with exercising his own

judgment under the federal law applicable to the housing authority’s decision. He was

required to “determine the facts and apply the [appropriate] legal standards to them,

which is a decision-making process akin to a judicial act.” City of Cumming, 300 Ga.

at 824 (3). Because he was “called upon to make factual determinations and thus

adjudicate, [he was] acting in a quasi-judicial capacity.” Id. (citation and punctuation

omitted).

      And it is irrelevant that in certain limited circumstances a housing authority can

make a “determin[ation] that it is not bound by a hearing decision . . . .” 24 CFR §

982.555 (f) (3). In order to effectuate such a determination, the authority “must

promptly notify the family of the determination, and of the reasons for the

determination.” Id. Here there has been no such notice and no such determination.

The administrative decision before us was “the operative decision of the agency on

the matter.” See Wolfe v. Bd. of Regents of the Univ. System of Ga., 300 Ga. 223, 229

(2) (c) (794 SE2d 85) (2016).

      Under the administrative plan, the authority may make such a determination of

non-bindingness only about hearing decisions that: “concern matters in which the

                                           8
Augusta Housing Authority is not required to provide an opportunity for a hearing;

. . . conflict with or contradict HUD regulations or requirements; . . . conflict with or

contradict federal, state, or local laws; or . . . exceed the authority of the person

conducting the hearing.” See also 24 CFR § 982.555 (f) (1) (a public housing

authority is not bound by a hearing decision that concerns “a matter for which the

[housing authority] is not required to provide an opportunity for an informal hearing

under this section, or that otherwise exceeds the authority of the person conducting

the hearing under the [housing authority] hearing procedures.”). In other words, the

housing authority is bound unless federal law does not require a hearing in the first

place (so the resulting decision is superfluous) or when the hearing officer does not

have the authority to act or when the hearing officer’s decision violates federal, state,

or local law. Otherwise the housing authority is bound by a hearing officer’s

decisions.

      The dissent questions our failure to address the propriety of certiorari review

in situations where the housing authority determines that it is not bound by the

hearing officer’s decision so that the hearing officer’s decision is not final. But “[t]he

hypothetical difficulty raised by [the dissent] is not before us, and we may not issue

a hypothetical or advisory opinion.” Mack v. Ga. Auto Pawn, 262 Ga. App. 277, 289

                                            9
(2) (585 SE2d 661) (2003). It is not disputed that the hearing officer’s decision in this

case was final.

      The dissent relies on cases in which the decision at issue was only advisory,

leaving the ultimate decision to the discretion of a final decision maker. Such is not

the case here. In Laskar v. Bd. of Regents of the Univ. System of Ga., 320 Ga. App.

414 (740 SE2d 179) (2013), we addressed whether a terminated Georgia Tech

professor could seek review of his termination using a writ of certiorari under OCGA

§ 5-4-1. We determined that the review of his discharge by a faculty hearing

committee was not quasi-judicial but administrative because the committee only

submitted a “recommendation” to the university president, who was free to accept or

reject the recommendation. Id. at 418. (Our Supreme Court has cast some doubt on

this holding in Laskar, pointedly “express[ing] no opinion” on it. Wolfe, 300 Ga. at

229 (2) (c)). Here, on the other hand, the authority was not free to accept or reject the

hearing officer’s decision; it could reject the decision only under the limited

circumstances described above. And it did not do so. Unlike the committee’s decision

in Laskar, the hearing officer’s decision here was final.

      Similarly, in What It Is, Inc. v. Jackson, 146 Ga. App. 574 (246 SE2d 693)

(1978), we held that a decision by a license review board to revoke a liquor license

                                           10
was not a judicial proceeding because “the board was not authorized to enter any

judgment but only was permitted to make a recommendation to the mayor which was

not binding on him.” Id. at 576. Again the hearing officer’s decision here was not a

mere recommendation that automatically required acceptance or rejection by the

housing authority. It was a final decision that bound the housing authority and Gould.

      “Because of the substantial differences between the function of the hearing

officer[] here and the function of the hearing officers in the cases cited by [the

dissent] (i.e., Laskar and Jackson, []), those cases are inapposite.” Scott v. Atlanta

Independent School System, 2014 WL 12621230, at *12 (N.D. Ga. 2014) (ruling that

plaintiffs’ 42 USC § 1983 claims should be dismissed because the plaintiffs had an

adequate remedy at law — the writ of certiorari; hearing officer’s actions were quasi-

judicial even though hearing officer’s decision was subject to limited appeal

procedures).

      In this case, the hearing officer exercised authority under federal law,

conducted a hearing in accordance with judicial procedure, and his decision was

binding. The hearing officer’s decision was thus quasi-judicial. The superior court

erred in dismissing the petition for writ of certiorari.



                                           11
      Judgment reversed. Barnes, P. J., Miller, P. J., Doyle, and Reese, JJ., concur.

Branch, McMillian, Mercier, and Bethel, JJ., dissents.




                                        12
   A17A0902. GOULD v. HOUSING AUTHORITY OF THE CITY
       OF AUGUSTA.

          BETHEL, Judge, dissenting.

          The majority’s opinion in this case improperly expands the role of the

  judiciary.1 The regulations governing the housing authority with respect to the


      1
        The majority claims to be answering only a “narrow” question related to this case.
Yet, nothing so limits its holding in this case. Rather, as in all such cases, it is the process
and procedures that are judged to be either administrative or quasi-judicial. Thus, every
case using the procedure used in this case will now be deemed quasi-judicial and subject
to certiorari review in our superior courts.
  termination of benefits provide expedient and decisive action while at the same time

  ensuring welfare recipients receive the minimum procedural safeguards afforded by

  the Due Process Clause of the Fourteenth Amendment. In this case, the hearing

  officer’s actions are subject to the authority granted to it by AHA as opposed to an

  exercise of its own judgment under the law.2 Moreover, under all circumstances

  where the authority determines that the hearing officer committed an error, the

  hearing officer’s decisions are not binding on the parties. Consequently, the trial court

  did not err in finding that the informal hearing was administrative in nature and it

  therefore lacked jurisdiction to review it. Accordingly, I respectfully dissent.

          Under OCGA § 5-4-1(a), “[t]he writ of certiorari shall lie for the correction of

  errors committed by any inferior judicatory or any person exercising judicial powers,”

  except in certain cases not applicable here. The majority correctly notes that this

  Court has held that if the hearing officer engaged in a decision-making process which

  required him to examine evidence and apply legal standards, then he made a

  quasi-judicial decision. See Mack II, 227 Ga. App. at 307 (1); accord Laskar v. Bd.


      2
       See Mack II, 227 Ga. App. at 308 (1) (quoting Se. Greyhound Lines, 181 Ga. at 78-
79 (describing judicial action as “an adjudication upon the rights of parties who in general
appear or are brought before the tribunal by notice or process, and upon whose claims
some decision or judgment is rendered. . . . [T]he tribunal must exercise its own judgment
under the law, and not act under a mandate from another power.”).

                                              2
of Regents of Univ. Sys. of Ga., 320 Ga. App. 414, 416-17 (740 SE2d 179) (2013)

(citations and punctuation omitted). However, Georgia courts have also recognized

that for there to be judicial action, the “conclusion must be binding upon the parties

until reversed or set aside in the manner provided by law for opening up judgments

of courts.” Se. Greyhound Lines v. Ga. Pub. Serv. Comm’n, 181 Ga. 75, 83 (181 SE

834) (1935) (citation and punctuation omitted); see also Laskar, 320 Ga. App. at 417.

      In cases where this Court has previously found hearings to be quasi-judicial,

the hearing officer exercised his or her own judgment under the law rather than acting

under a mandate from another authority, and the decision of the hearing officer was

binding on the parties without exception. See e.g. City of Cumming v. Flowers, 300

Ga. 820, 824-825 (3) (797 SE2d 846) (2017) (hearing was quasi-judicial where the

zoning board exercised its own authority under zoning ordinance and its decision was

binding and “akin to a judicial act”); Rozer v. Mayor, 310 Ga. App. 178, 180-81 (712

SE2d 596) (2011) (quasi-judicial where city council exercised its revocation authority

under the alcohol beverage ordinance and issued a final decision that was binding on

the parties); Crumpler v. Henry Cty, 257 Ga. App. 615, 617-618 (571 SE2d 822)

(2002) (county manager exercised authority to affirm police officer’s demotion under

county ordinance and performed the function of a civil service board whose rulings


                                          3
  are traditionally quasi-judicial in nature); Mack II, 227 Ga. App. at 307-08 (1) (action

  was quasi-judicial where hearing officer applied legal standards of res judicata and

  collateral estoppel).

          While the majority scoffs at the housing authority’s ability under “certain

  circumstances” to determine that it is not bound by a hearing officer’s decision as

  irrelevant,3 the majority does not address the judiciary’s authority to review such

  matters when the authority does reverse the decision of the hearing officer. For

  instance, AHA would not be bound where the decision of the hearing officer is

  “[c]ontrary to HUD regulations or requirements, or otherwise contrary to federal,

  state, or local law[,]” or where the hearing officer otherwise exceeds his authority

  under the hearing procedures.4 24 CFR § 982.555 (f) (1) & (2). The regulations do not

  define what constitutes a hearing officer “exceeding his authority” or what, if any,

  recourse a recipient has to contest such a finding. Notably missing from the majority’s


      3
          In fact, as the majority itself has summarized, the authority may reject the
determination when “federal law does not require a hearing in the first place (so the
resulting decision is superfluous) or when the hearing officer does not have the authority
to act or when the hearing officer’s decision violates federal, state, or local law.” Far from
obscure, this list covers the vast majority of possible defects in such a determination.
      4
       Though not applicable to the case before us, AHA also would not be bound by a
hearing decision “[c]oncerning a matter for which [it] is not required to provide an
opportunity for an informal hearing[.]” See 24 CFR § 982.555 (f) (3).

                                              4
  analysis is an assessment of whether a writ of certiorari would lie in the aftermath of

  the authority exercising its right of review and reversal. Under the majority’s

  approach, the Superior Court apparently would be authorized to review the housing

  authority’s determination that it not be bound—even though such a decision is clearly

  a function of its administrative power. Simply because such a determination was not

  made in this case does not make this scenario any less worthy of the majority’s

  consideration.

           Moreover, this case is distinguishable from Flowers, Rozer, Crumpler, and

  Mack II because in each of those cases, the decision of the hearing officer was final

  and binding on the parties. Because the administrative plan at issue in this case allows

  for AHA to determine whether it will be bound by the hearing officer’s decision, the

  hearing officer’s decision cannot be considered a final judgment.

           Thus, the function of the hearing officer in this case more closely resembles the

  faculty hearing committee in Laskar,5 and the liquor license review board in What It

  Is, Inc. v. Jackson.6 In Laskar, a university’s faculty handbook authorized a faculty



      5
          320 Ga. App. at 418-19.
      6
       146 Ga. App. 574, 574-575 (246 SE2d 693) (1978) receded from on other grounds
by, Mack II, 227 Ga. App. at 309 (1).

                                               5
  hearing committee to conduct a hearing and investigate charges against a professor.

  320 Ga. App. at 415. After the formal hearing, the committee concluded that the

  charges proven against a tenured professor warranted termination of the professor’s

  employment and submitted its findings and recommendation to the school’s president.

  Id. at 415, 418. The final act resulting in the professor’s discharge was issued by the

  school’s president. Id. at 415. Similarly, in What It Is, Inc., a city ordinance

  authorized a license review board to conduct hearings, gather facts, and make

  recommendations to the mayor regarding the revocation or suspension of liquor

  licenses. 146 Ga. App. at 575-76. The mayor retained the authority to approve or

  disapprove the recommendation. Id. at 576.

          Here, just as in Laskar and What It Is, Inc., the hearing officer was given

  authority to make findings of fact and issue a decision under the administrative plan.

  Thus, the fact that the final act in this process occurs when AHA is satisfied that

  hearing officer’s decision is binding illustrates the administrative nature of the

  informal hearing.7 See 24 CFR § 982.555 (f) (1)-(3). AHA’s role, like that of the

  university president in Laskar and the liquor license board in What It Is, Inc., is akin



      7
      AHA’s administrative plan does not address the procedure to be followed when
AHA finds the hearing officer’s decision runs afoul of 24 CFR § 982.555 (f).

                                             6
to a reviewing court in that it serves as the final arbiter of housing assistance

terminations. In none of the cases where this Court has previously found hearings to

be quasi-judicial could a party to the hearing under any circumstance later decide that

the hearing officer’s decision was non-binding.

      The majority adopts the position that because the hearing officer was required

to make factual determinations based on the preponderance of the evidence, the

informal hearing was conducted in accordance with judicial procedure and therefore

quasi-judicial. The majority ignores facts in the record that belie this conclusion.

      [I]t must still be recognized that the ascertainment of facts, or the

      reaching of conclusions upon evidence taken in the course of a hearing

      of parties interested, may be entirely proper in the exercise of executive

      or legislative, as distinguished from judicial, powers. . . . It is the nature

      of the final act that determines the nature of the previous inquiry. . . . A

      body does not necessarily exercise judicial powers because it may make

      an investigation or use discretion in acting in a given case.



Se. Greyhound Lines, 181 Ga. at 81 (citation and punctuation omitted).




                                            7
      AHA’s administrative plan outlines a way for Section 8 participants, whether

represented by counsel, advisor or friend, to contest administrative decisions

unencumbered by the legal technicalities of judicial procedures. Pursuant to the

informal hearing procedures, which closely mirror federal regulations, neither AHA

nor the participants are bound by the rules of evidence in presenting information, and

the hearing officer is not required to be an officer of the court. See 24 CFR § 982.555

(e) (5). While the hearing officer is required to make findings based upon the

evidence and testimony presented at the hearing, the hearing officer is not required

to have knowledge of judicial procedure and concepts. The informal hearings are not

transcribed or recorded, unless requested by the parties, and they are memorialized

only by reference in the hearing officer’s written determination notice. In neither

AHA’s administrative plan nor HUD regulations are the parties or the hearing officer

granted the authority to subpoena witnesses, swear witnesses, punish for contempt,

or compel parties to attend.

      As the Supreme Court of the United States articulated in Goldberg v. Kelly,

“the pre-termination hearing need not take the form of a judicial or quasi-judicial trial

. . . [T]he statutory ‘fair hearing’ will provide the recipient with a full administrative

review . . . [T]he pre-termination hearing has one function only: to produce an initial


                                            8
determination of the validity of the welfare department’s grounds for discontinuance

of payments in order to protect a recipient against an erroneous termination of his

benefits.” 397 U.S. 254, 266-67 (II) (90 SCt 1011, 25 LEd2d 287) (1970). The

majority’s allowance of judicial review of these hearings will serve to require more

formality in the process, increase the administrative cost of the program,

unnecessarily consume judicial resources, and expand the time required to resolve

disputes. In doing so, the majority ventures beyond the requirements articulated in

Goldberg. This is a mistake. I would therefore affirm the decision of the superior

court dismissing this case for lack of jurisdiction.




                                           9